       Case 1:12-cv-03391-LAK-GWG Document 143 Filed 11/08/18 Page 1 of 1
                                                        USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRON1C/\LLY FE,ED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               DOC#:                   i
---------------------------------------------------------------X
PHOEBE BERG, et al.,
                                                                            DATE FILED:   11/,z/J~
                          Plaintiffs,                              ORDER

        -v.-                                                       12 Civ. 3391 (GWG)

NEW YORK CITY POLICE COMMISSIONER
RAYMOND KELLY, et al.,

                          Defendants.
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        The Court brings to the parties' attention that one of the undersigned's law clerks, who
started her clerkship in August 2018, worked as a paid clerk at the office of plaintiffs' counsel
while she was in law school in the Fall of 2017. The law clerk has stated that she worked on the
above-captioned case at that time. The Court has made no further inquiry of the law clerk and
does not know the nature of her work on the case.

        While in Chambers, the law clerk has not discussed the case with the undersigned and
indeed has had no involvement in the case. She will have no involvement in the future. Staff in
my chambers have been instructed not to communicate with the law clerk in any manner about
the case. In addition, the law clerk has been instructed not to communicate with anyone in
Chambers about the case.

       The Court believes that it will be completely impartial in this case. If, however, any
party wishes to make any application with respect to this matter, the party should do so on or
before November 15, 2018.

        SO ORDERED.

Dated: November 8, 2018
       New York, New York
